10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05509-RJB Document1 Filed 07/15/21 Page 1 of 12

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

NATHEN BARTON, Case No.:
Plaintiff ORIGINAL COMPLAINT FOR A
Vv. CIVIL CASE AND INJUNCTIVE

J.M.S. Associate Marketing, LLC, Josette
M Selbert, Tele Transform, Vivid Hear, and
John Doe 1-10

RELIEF

Jury Trial: Ki Yes LI No

Defendants.

 

 

I.

THE PARTIES TO THIS COMPLAINT

 

 

 

 

 

 

 

A. Plaintiff
Name Nathen Barton
Street Address 4618 NW 11" Cir -
City and County Camas, Clark County
State and Zip Code Washington 98607
Telephone Number (718) 710-5784
B. Defendant(s)
Defendant No. 1
PLAINTIFF’S ORGINAL COMPLAINT FOR A CIVIL CASE - 1/12 NATHEN BARTON

4618 NW 117 CIR
CAMAS WA 98607

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05509-RJB

Name

Job or Title (if known)

Street Address

City and County

State and Zip Code

Telephone Number
Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

Defendant No. 3

Name

Job or Title (if known)

Street Address

City and County

State and Zip Code

Telephone Number
Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

PLAINTIFF’S ORGINAL COMPLAINT FOR A CIVIL CASE - 2/12

Document 1 Filed 07/15/21 Page 2 of 12

J.M.S. Associate Marketing, LLC

 

 

551 S. Apollo Boulevard Suite 204

 

Melbourne, Brevard County

 

FL, 32901

 

(855) 530-4327

 

Josette M Selbert

 

General Manager and Owner

 

$51 8S. Apollo Boulevard Suite 204

 

Melbourne, Brevard County
FL,32901 a

 

(855) 530-4327

 

Tele Transform

 

 

551 S. Apollo Boulevard Suite 204

 

Melbourne, Brevard County

 

FL, 32901

 

(855) 530-4327

 

Vivid Hear

 

 

551 S. Apollo Boulevard Suite 204

 

Melbourne, Brevard County

FL, 32901

 

(855) 530-4327

NATHEN BARTON
4618 NW 11™ CIR
CAMAS WA 98607

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05509-RJB Document1 Filed 07/15/21 Page 3 of 12

Il. BASIS FOR JURISDICTION

Plaintiff Nathen Barton is a natural person and full-time resident of Clark County,
Washington. All the acts alleged in this complaint occurred in Clark County, Washington State,
during the year 2021.

Jurisdiction in this court is correct because of where Plaintiff resides, and his residence is
a nexus where Plaintiff suffered personal injury and invasion of privacy at the hands of the
Defendants. Defendants were or should have been aware they were reaching into the Western
area of Washington State by dialing a 360 area code number.

Plaintiff is suing in part under federal statute the Telephone Consumer Protection Act of
1991, known as the TCPA, giving rise to a lawsuit that may be brought in Federal Court pursuant
to Mims v. Arrow Fin. Services, LLC.

Ht. STATEMENT OF CLAIM

On July 9, 2020, Plaintiff registered and paid for a Washington State (360) telephone area
code cellular number to be primarily used by his minor child. It is a Protected Computer as it is
used in a manner that affects interstate or foreign commerce or communication. The phone is on
a very limited service plan, with each call, text, or data usage subtracting from a fixed amount of
each available each month.

This (360) XXX XXXX number was registered on the FTC do-not-call registry more
than 31 days before April 19, 2021, and all the phone calls alleged in this complaint were made
to this 360-area code number.

J.M.S Associate Marketing, LLC (“JMS”) is a Florida company that operates as a call
center selling products over the phone. Products such as massage chairs and hearing aids and
magazine subscriptions. Unfortunately, JMS seems to sell products under fictitious business

names. The massage chairs are marketed under the fictitious name ‘Tele Transform’ and the

PLAINTIFF’S ORGINAL COMPLAINT FOR A CIVIL CASE - 3/12 NATHEN BARTON
4618 NW 117 CIR
CAMAS WA 98607

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05509-RJB Document1 Filed 07/15/21 Page 4 of 12

hearing aids are marketing under the fictitious name ‘Vivid Hear’ (“Vivid”) with website
vividhear.com.

These fictitious business names do not appear to be registered as legal entities in the State
of Florida, even though JMS operates out of Melbourne, Florida.

The ‘JMS’ of J.M.S Associate Marketing, LLC would appear to stand for the general
manager, registered agent, and presumed owner of JMS, Josette M Selbert (“Selbert”). She
describes her own job position there as including:

“Recruit, interview, and train sales staff for an outbound Call Center. Manage the daily
operations of a telephone sales room.”!

It appears that Selbert is the person responsible for illegally telemarketing the massage
chairs and hearing aids. Plaintiff has direct knowledge of JMS telemarketing practices — he has
been the recipient of six JMS telemarketing phone calls.

Vivid’s telemarketing calls and vividhear.com do not mention who owns or operates this
enterprise, and only a trail of breadcrumbs connects JMS and Vivid/Tele Transform. First, both
JMS and Vivid list the same physical address:

551 S Apollo Blvd Ste 204
Melbourne, Fl 32901

Second, a LinkedIn profile for a Jennifer Monroe? lists a two-month stint working for
“JMS Marketing LLC” in Melbourne Florida with the job description:

“Received Outbound and Inbound calls for Vivid Hear for sale of Hearing Aids; Maintain
positive attitude and confidence during escalations; Process individual orders accurately
and according to the customers preferences”

 

' Josette Selbert’s current LinkedIn profile job description
? https://www.linkedin.com/in/jennifermonroe-123/

PLAINTIFF’S ORGINAL COMPLAINT FOR A CIVIL CASE - 4/12 NATHEN BARTON
4618 NW I1™ CIR
CAMAS WA 98607

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05509-RJB Document1 Filed 07/15/21 Page 5 of 12

Third, the job review page on indeed.com for “JMS Marketing”? mentions a Melbourne
Florida location, and a current employee (as of January 8, 2020) reported selling products to
people with hearing issues:

“They do off spiffs for if you get a sale but they get their leads from surveys that these
old people take for money and they auto dial them even if they dont (sic) have hearing
issues. On top of that they also keep the customers in the auto dial rotation even if they
say do not call me.”

Another (former) employee wrote on the same Indeed.com page, dated September 13,
2019:

“JMS Marketing CSR - Customer Service Representative Review - It is a scam. Trying to
rip off old people on hearing aids. This place should be shut down.”

Tele Transform

Tele Transform appears to only exist in the corridors of JMS and in their telemarketing
robocalls. Plaintiff has received two telemarketing phone calls where the pre-recorded or
artificially generated portion of the call says the entity behind the call is “Tele Transform” but
later the live agent on the same call identifies the entity behind the call as “Vivid Hear”. It does
not appear that Tele Transform has a website or that the name is registered as a doing-business-
as, or as a legal entity.

JMS employees and company resources are being used to telemarket products under the
fictitious company names of Tele Transform and Vivid Hear / vividhear.com, under the guidance
and direction of Selbert.

Plaintiff does not and never had an established business relationship with any Defendant
in this action. The Defendants never had an invitation or consent to telephone solicit Plaintiff.

Unsolicited Telemarketing Call #1

 

3 https://www.indeed.com/cmp/Jms-Marketing/reviews

PLAINTIFF’S ORGINAL COMPLAINT FOR A CIVIL CASE - 5/12 NATHEN BARTON
4618 NW 11™ CIR
CAMAS WA 98607

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05509-RJB Document1 Filed 07/15/21 Page 6 of 12

On or about 1:20PM, April 19, 2021, Plaintiff received a phone call from an automated
dialing and announcing device using an artificial or recorded voice, seemingly from 360 245
2229. The pre-recorded or artificial portion of the call was a man’s voice, he said he was calling
from “Tele Transform”, and his message was encouraging the purchase of a body massage chair.

Unsolicited Telemarketing Call #2

On or about May 27, 2021, Plaintiff missed a call seemingly from 360 206 5353, and
called that number back shortly after. The voice that answered the phone said “Thank you for
calling Tele Transform. This is Leo on a recorded line.” Plaintiff believes that the Defendants
dialed Plaintiff's cell number on this occasion for the purpose of encouraging the purchase of
goods or services.

Unsolicited Telemarketing Call #3

On or about May 28, 2021, Plaintiff received a phone call from an automated dialing and
announcing device using an artificial or recorded voice, seemingly from 360 206 5512. The pre-
recorded or artificial portion of the call was a man’s voice, he said he was calling from “Tele
Transform”, and his message was encouraging the purchase of a body massage chair.

At one minute and 43 seconds into the call, Plaintiff asked to be put on their do-not-call
list. The voice paused, said “Un-huh, that’s ok”, and hung up at the two minute mark.

Unsolicited Telemarketing Call #4

On or about June 1, 2021, Plaintiff received a phone call from an automated dialing and
announcing device using an artificial or recorded voice, seemingly from 360 206 5370. The
artificial or pre-recorded portion of the call was in a man’s voice. The caller started the message
with “Hi this is Leo, I’m a hearing administrator calling on a recorded line, how are you doing
today?” Plaintiff responded with “uh good, what is a hearing administrator?” After a long
pause, the Defendants hung up.

PLAINTIFF’S ORGINAL COMPLAINT FOR A CIVIL CASE - 6/12 NATHEN BARTON

4618 NW 11" CIR
CAMAS WA 98607

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05509-RJB Document1 Filed 07/15/21 Page 7 of 12

Unsolicited Telemarketing Call #5

On or about June 4, 2021, Plaintiff received a phone call from an automated dialing and
announcing device using an artificial or recorded voice, seemingly from 360 206 5432. The
artificial or pre-recorded portion of the call was in a man’s voice. The caller started the message
with “Hi this is Leo, I’m a hearing administrator calling on a recorded line, how are you doing
today?”

Later in the call, the man’s voice said “now, I’m with Tele Transform” and then his
message went on to encourage the purchase of hearing aids. The message included the detail
“the weather here in Florida is pretty nice year round” and then the call transitioned to a lady live
agent. She identified herself as a “hearing specialist with Vivid Hear”. She directed Plaintiff to
the website vividhear.com and she encouraged Plaintiff to purchase hearing aids.

Unsolicited Telemarketing Call #6

On or about June 9, 2021, Plaintiff missed a call seemingly from 360 206 5367, and
called that number back shortly after. The voice that answered the phone said “Thank you for
calling Tele Transform. This is Ashley on a recorded line.” After about a minute and a half, the
call was handed off to a live agent who identified herself as a “hearing specialist with Vivid
Hear”. Plaintiff believes that the Defendants dialed Plaintiffs cell number on this occasion for
the purpose of encouraging the purchase of goods or service

Defendants are Unlicensed Commercial Telephone Solicitors

RCW 19.158.020 says:

(1) A "commercial telephone solicitor" is any person who engages in commercial
telephone solicitation

(2) "Commercial telephone solicitation" means:

PLAINTIFF’S ORGINAL COMPLAINT FOR A CIVIL CASE - 7 / 12 NATHEN BARTON
4618 NW 117 CIR
CAMAS WA 98607

 
10

il

12

13

14

15

16

17

18

19

20

2]

22

23

24

 

 

Case 3:21-cv-05509-RJB Document1 Filed 07/15/21 Page 8 of 12

(a) An unsolicited telephone cali to a person initiated by a salesperson and
conversation for the purpose of inducing the person to purchase or invest in
property, goods, or services;

RCW 19.158.050(1) says in part:

“In order to maintain or defend a lawsuit or do any business in this state, a commercial
telephone solicitor must be registered with the department of licensing.”

Although RCW 19.158.050(3) says “The department of licensing shall issue a
registration number to the commercial telephone solicitor.”, in practice this Commercial
Telephone Solicitor “registration number” appears as an endorsement on the business license
issued by The Washington State Department of Revenue.

None of the Selbert, JMS, Vivid, and Tele-Transform names are registered to do any
business in Washington State, thus do not have this endorsement on their not-existing
Washington State business license, and they acted as unlicensed commercial telephone solicitors.

Defendants are Annoying the Public

No one in Plaintiff's house needs hearing aids, and this phone is registered on the FTC
do-not-call list to maintain their privacy and tranquility. As much as Plaintiffs children would
undoubtably love a full body massage chair, Plaintiff is not in the market for that either.

These Defendants waste Plaintiffs time with each phone call, and distract the family
from their activities.

IV. RELIEF
Federal Law

Plaintiffs phone number at issue was at all relevant times registered on the FTC do-not-
call list more than 30 days before the alleged solicitations. Plaintiff does not have any
relationship with the Defendants by which they could legally phone solicit Plaintiff for any

reason.

PLAINTIFF’S ORGINAL COMPLAINT FOR A CIVIL CASE - 8/12 NATHEN BARTON |
4618 NW 11™ CIR
CAMAS WA 98607

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05509-RJB Document1 Filed 07/15/21 Page 9 of 12

Defendants violated the TCPA 47 U.S.C. 227(c)(5) by soliciting Plaintiff six (6) times
without his consent on his cell phone with phone number (972) XXX XXXX while he was
registered on the FTC do-not-call list.

Defendants violated 47 U.S.C. 227(b) four (4) times by calling Plaintiffs cellular
telephone number four (4) times without consent, while using an artificial or prerecorded voice.

Washington State Law
RCW 19.158

Defendants were not registered as Commercial Telephone Solicitors with the Washington
State Department of Licensing when any of the solicitation calls were placed to Plaintiff, in
violation of RCW 19.158.050(1).

Defendants violated Washington State RCW 19.158.150 four (4) times by soliciting
Plaintiff on his cell phone while they were not registered on with the Washington State
Department of Licensing as Commercial Telephone Solicitors, or while working on behalf of an
unregistered Commercial Telephone Solicitor.

Washington State RCW 19.158.110(1) says:

Within the first minute of the telephone call, a commercial telephone solicitor or
salesperson shall:

(a) Identify himself or herself, the company on whose behalf the solicitation is
being made, the property, goods, or services being sold;

The Defendants did not identify a legitimate company name in the first 60 seconds of the
four calls Defendants initiated to Plaintiff, and Plaintiff answered.

Washington State RCW 19.158.110(2) says:

If at any time during the telephone contact, the purchaser states or indicates that he or she
PLAINTIFF’S ORGINAL COMPLAINT FOR A CIVIL CASE - 9/12 NATHEN BARTON

4618 NW 1177 CIR
CAMAS WA 98607

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05509-RJB Document1 Filed 07/15/21 Page 10 of 12

does not wish to be called again by the commercial telephone solicitor or wants to have
his or her name and individual telephone number removed from the telephone lists used
by the commercial telephone solicitor:

(a) The commercial telephone solicitor shall not make any additional commercial
telephone solicitation of the called party at that telephone number within a period of at
least one year;

The Defendants called Plaintiff twice more within a period of one year after Plaintiff
asked for Plaintiff's number to be removed from the telephone lists used by Defendants.
RCW 80.36.390(2)
Washington State RCW 80.36.390(2) says

A person making a telephone solicitation must identify him or herself and the company or
organization on whose behalf the solicitation is being made and the purpose of the call
within the first thirty seconds of the telephone call.

In four (4) solicitation calls the Defendants failed to identify the company behind the solicitation
within the first 30 seconds of the phone calls.
RCW 80.36.390(3)
Washington State RCW 80.36.390(3) says:

If, at any time during the telephone contact, the called party states or indicates that he or
she does not wish to be called again by the company or organization or wants to have his
or her name and individual telephone number removed from the telephone lists used by
the company or organization making the telephone solicitation, then:

(a) The company or organization shall not make any additional telephone solicitation of
the called party at that telephone number within a period of at least one year;

On May 28, 2021, Plaintiff asked Defendants to not be called again, and Defendants
called Plaintiff two (2) more times after this request.
RCW 80.36.400

Washington State RCW 80.36.400(2) states:

PLAINTIFF’S ORGINAL COMPLAINT FOR A CIVIL CASE - 10/12 NATHEN BARTON
4618 NW 11™ CIR
CAMAS WA 98607

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05509-RJB Document1 Filed 07/15/21 Page 11 of 12

“No person may use an automatic dialing and announcing device for purposes of
commercial solicitation. This section applies to all commercial solicitation intended to be
received by telephone customers within the state.”

Defendants violated Washington State RCW 80.36.400(2) four (4) times by calling
Plaintiff's cellular telephone number four (4) times without consent, while using an automatic
dialing and announcing device for commercial solicitation.

RCW 80.36.400 defines “Commercial solicitation means the unsolicited initiation of a
telephone conversation for the purpose of encouraging a person to purchase property, goods, or
services.”

Treble Damages

Plaintiff believes the record shows that Defendants’ violations of the law were willful or

knowing. Their own employee reported:

“they get their leads from surveys that these old people take for money and they auto dial
them even if they dont (sic) have hearing issues. On top of that they also keep the
customers in the auto dial rotation even if they say do not call me.”

Plaintiff can attest to half of this — Plaintiff never filled out a survey, but he did ask the
Defendants stop calling him, to no avail. Therefore, Plaintiff asks for treble damages under
TCPA 47 U.S.C. 227(c)(5), TCPA 47 U.S.C. 227(b)(3), and the presumption that violations of
Washington State RCW 19.158 and RCW 80.36.400 triple damages under the Washington State
Unfair Business Practices Act RCW 19.86.

All other Possible Damages

Plaintiff prays for all possible damages, in law and in equity, statutory, real, and punitive,

that he might be entitled too. Such damages could be but are not limited to court costs and

attorney fees.

Injunctive Relief

PLAINTIFF’S ORGINAL COMPLAINT FOR A CIVIL CASE - 11/12 NATHEN BARTON
4618 NW 11 CIR

CAMAS WA 98607

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05509-RJB Document1 Filed 07/15/21 Page 12 of 12

TCPA 47 U.S.C. 227(b)(3)(A) and 47 U.S.C. 227(c)(5)(A) allows “an action based on a
violation of the regulations prescribed under this subsection to enjoin such violation”
Washington State RCW 80.36.390(6) says:

A person aggrieved by repeated violations of this section may bring a civil action
in superior court to enjoin future violations, to recover damages, or both.

Plaintiff is not unique — he simply had the misfortune to be targeted by Defendants’ mass
calling machine. It is reasonable to believe that Defendants have done this many times in the
past and will continue harming the residents of this State and other States in the future.

Plaintiff asks this Court to enjoin the Defendants from further violations of State and
Federal telemarketing laws.

V. CERTIFICATION AND CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of
Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the

Clerk's Office may result in the dismissal of my case.

 

 

 

 

Date of signing: // l df LoLi
_
Signature of Plaintiff — =
Printed Name of Plaintiff N. at hh fa Wecwtous
PLAINTIFF’S ORGINAL COMPLAINT FOR A CIVIL CASE - 12/12 NATHEN BARTON

4618 NW 11'™ CIR
CAMAS WA 98607

 
